United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-2797
                                  ___________

Florence Roark,                            *
                                           *
              Appellant,                   *
                                           *
       v.                                  *
                                           *
City of Cotton Plant,                      * Appeal from the United States
                                           * District Court for the
              Appellee,                    * Eastern District of Arkansas.
                                           *
Raymond Milton, individually and in        * [UNPUBLISHED]
his official capacity; Archie D. Roark; *
individually and in his official capacity, *
Cleotis Smith, individually and in his     *
official capacity,                         *
                                           *
              Defendants.                  *
                                    ___________

                            Submitted: April 21, 2009
                               Filed: April 24, 2009
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
        Florence Roark appeals the district court’s1 orders denying sanctions and
default judgment against the City of Cotton Plant (City) and granting judgment as a
matter of law (JAML) in favor of the City in her 42 U.S.C. § 1983 action. The district
court gave valid reasons for its rulings, and we thus find no abuse of discretion in its
denial of default judgment under Federal Rule of Civil Procedure 55, see Norsyn, Inc.
v. Desai, 351 F.3d 825, 828 (8th Cir. 2003) (standard of review), or in its denial of
discovery sanctions under Federal Rule of Civil Procedure 37, see Crump v. Versa
Prods., Inc., 400 F.3d 1104, 1110 (8th Cir. 2005) (standard of review). We find no
error in the grant of JAML to the City, because Roark failed to offer evidence of a
City policy or custom relevant to her claims. See Catipovic v. Peoples Cmty. Health
Clinic, Inc., 401 F.3d 952, 956 (8th Cir. 2005) (de novo standard of review; for JAML
to be granted, all evidence should point one way and not be susceptible to reasonable
inferences sustaining nonmovant’s position); see also Szabla v. City of Brooklyn Park,
Minn., 486 F.3d 385, 389-93 (8th Cir. 2007) (en banc) (requirements for municipal
liability under § 1983); Aetna Cas. & Sur. Co. v. Leahey Constr. Co., 219 F.3d 519,
546 (6th Cir. 2000) (while JAML is normally entered by district court following
meritorious motion, it is clear that court has power to do so on its own initiative).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                          -2-